Case 0:20-cv-62223-RKA Document 1 Entered on FLSD Docket 11/02/2020 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 20-cv-62223

 EMMA POWELL,
     Plaintiff,

 v.

 ASSET ACCEPTANCE, LLC and
 MIDLAND CREDIT MANAGEMENT, INC.,
       Defendants.
 ______________________________________/

                                  COMPLAINT
                 FOR ACTUAL, STATUTORY AND PUNITIVE DAMAGES
                                 JURY DEMAND

        1.      Plaintiff allege violation of the Fair Debt Collection Practices Act, 15 U.S.C.

 §1692 et seq. (“FDCPA”) and the tort of wrongful garnishment.

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367 and 15 U.S.C.

 §1692k. Venue in this District is proper because Plaintiff resides here and Defendant filed a state

 court garnishment proceeding against Plaintiff’s property in this District.

                                             PARTIES

        3.      Plaintiff, EMMA POWELL (“POWELL”), is a natural person and citizen of the

 State of Florida, residing in Broward County, Florida.

        4.      Defendant, ASSET ACCEPTANCE, LLC. (“ASSET”), is a corporation organized

 under the laws of the State of Delaware. It is a citizen of the State of Michigan with its principal

 place of business at 320 E. Big Beaver Rd., Suite 300, Troy MI 48083.

        5.      Defendant, Asset, is registered with the Florida Department of State, Division of

 Corporations as a limited liability company. Its registered agent for service of process is Midland
Case 0:20-cv-62223-RKA Document 1 Entered on FLSD Docket 11/02/2020 Page 2 of 7




 Credit Management, Inc., c/o Canon Business Process, 8875 Hidden River Pkwy., Suite 100,

 Tampa, Florida 33637.

        6.      Defendant, MIDLAND CREDIT MANAGEMENT, INC. (“MCM”), is a

 corporation organized under the laws of the State of Kansas. It is a citizen of the State of

 California with its principal place of business at 3111 Camino del Rio N, Suite 103, San Diego,

 CA 92108.

        7.      MCM is registered with the Florida Department of State Division of Corporations

 as a corporation. Its registered agent for service of process is Corporation Service Company,

 1201 Hays St., Tallahassee, FL 32301.

        8.      Defendants regularly use the mail and telephone in businesses the principal

 purpose of which is the collection of debts.

        9.      Defendants are registered with the Florida Office of Financial Regulation as

 consumer collection agencies.

        10.     Defendant, Asset, filed suit against Plaintiff in Broward County, Florida.

        11.     Defendants regularly use the mail and telephone to collect consumer debts.

        12.     Defendants’ primary purpose is the collection of debts.

        13.     Defendants are “debt collectors” as defined in the FDCPA.

                                  FACTUAL ALLEGATIONS

        14.     Defendants sought to collect from Powell an alleged debt arising from a credit

 card which Plaintiff used for his own personal, family and household purposes.

        15.     Powell’s alleged debt went into default.

        16.     On or about June 15, 2001, Asset filed suit against Powell in state court in

 Broward County, Florida.




                                                 2
Case 0:20-cv-62223-RKA Document 1 Entered on FLSD Docket 11/02/2020 Page 3 of 7




            17.      Asset obtained a final judgment against Powell on January 22, 2002.

            18.      On December 18, 2018, an Order on Motion for Continuing Writ of Garnishment

 was issued that deferred ruling on Assets Motion for Continuing Writ of Garnishment.1 A copy

 of the order is attached as Exhibit “A.”

            19.      No Motion for Continuing Writ of Garnishment was ever filed in the court docket.

            20.      No Continuing Writ of Garnishment was ever issued.

            21.      Defendants sent various communications to Powell.

            22.      Powell, in fear that her wages would be garnished, retained the undersigned

 counsel and filed a Claim of Exemption (“COE”). A copy of the COE is attached as Exhibit “B.”

            23.      Defendants filed an Affidavit in Opposition to Claim of Exemption (“Affidavit”).

 A copy of the Affidavit is attached as Exhibit “C.”

            24.      The Affidavit was sent to Powell and her employer. See Exhibit “C.”

            25.      In the Affidavit, Payal Chatani swore that she is an officer of Asset Acceptance,

 LLC.

            26.      Payal Chatani is not and has never been an officer of Asset Acceptance, LLC.

 According to the 2019 Annual Report filed by Asset, there are no officers of Asset, only a

 manager who is listed as Asset Acceptance Capital Corp. A copy of the 2019 Annual Report of

 Asset Acceptance, LLC is attached as Exhibit “D.”

            27.      The 2019 Annual Report of Asset Acceptance Capital Corp lists four (4) officers:

 Jonathan Clark who is located in Virginia, Greg Call and Greg Gerkin, both of whom are located

 in California, and Ashish Masih, who is located in Michigan. A copy of the 2019 Annual Report

 of Asset Acceptance Capital Corp. is attached as Exhibit “E.”



 1
     There is no Motion for Continuing Writ of Garnishment on the state court docket.


                                                           3
Case 0:20-cv-62223-RKA Document 1 Entered on FLSD Docket 11/02/2020 Page 4 of 7




           28.   Payal Chatani’s signature was notarized by Andrea Luedke, a Florida notary. A

 Florida notary would not be able to notarize signatures outside of the State of Florida.

           29.   Payal Chatani perjured herself.

           30.   Powell filed her COE on February 14, 2020, and Defendants did not file their

 Affidavit until March 6, 2020, which is fifteen (15) business days after Powell filed her COE.

 See Exhibits “B” and “C.”

           31.   Fla. Stat. §77.041(3) states:

                 “Upon the filing by a defendant of a sworn claim of exemption and
                 request for hearing, a hearing will be held as soon as is practicable to
                 determine the validity of the claimed exemptions. If the plaintiff or the
                 plaintiff’s attorney does not file a sworn written statement that answers the
                 defendant’s claim of exemption within 8 business days after hand
                 delivering the claim and request or, alternatively, 14 business days if the
                 claim and request were served by mail, no hearing is required and the
                 clerk must automatically dissolve the writ and notify the parties of the
                 dissolution by mail.”

           32.   Defendants filed their Affidavit late.

           33.   The state court set Powell’s Claim of Exemption for hearing on June 30, 2020.

           34.   Powell’s Claim of Exemption was granted. A copy of the Order Granting COE is

 attached as Exhibit “F.”

           35.   Powell suffered embarrassment and humiliation when her employer was sent

 garnishment documents even though Defendants did not properly submit a Continuing Writ of

 Garnishment.

           36.   Powell was required to disclose her personal financial and family information to

 her employer. Specifically, she had to disclose that she owed money to a creditor and her family

 status.




                                                   4
Case 0:20-cv-62223-RKA Document 1 Entered on FLSD Docket 11/02/2020 Page 5 of 7




        37.     Powell was required to pay for legal counsel to represent her in the state court

 garnishment.

        38.     Defendants acted in malice to harass and pressure Plaintiff in an effort financially

 benefit themselves.

        39.     Plaintiff suffered damages as a result of Defendants’ improper actions and seeks

 statutory, compensatory and punitive damages.

                                   COUNT I
                 FALSE STATEMENT IN VIOLATION OF 15 U.S.C. §1692e

        40.     Plaintiff incorporates Paragraphs 1 through 39.

        41.     Defendants made a false and misleading statement to Plaintiff in an attempt to

 collect a debt, in violation of 15 U.S.C. §1692e and did so knowingly.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of him and

 against Defendant for:

                a.        Actual and statutory damages;

                b.        Attorney’s fees, litigation expenses and costs of suit; and

                c.        Such other or further relief as the Court deems proper.

                                         COUNT II
                              CONTINUING TO GARNISH WAGES
                               IN VIOLATION OF 15 U.S.C. §1692f

        51.     Plaintiff incorporates Paragraphs 1 through 39.

        52.     Defendants sought to cause Plaintiff’s employer to withhold Plaintiff’s much

 needed wages even though it failed to obtain a Continuing Writ of Garnishment and failed to

 comply with Fla. Stat. §77.041(3), in violation of 15 U.S.C. §1692f and did so knowingly.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of her and

 against Defendants for:



                                                    5
Case 0:20-cv-62223-RKA Document 1 Entered on FLSD Docket 11/02/2020 Page 6 of 7




                a.     Actual and statutory damages;

                b.     Attorney’s fees, litigation expenses and costs of suit; and

                c.     Such other or further relief as the Court deems proper.

                                      COUNT IV
                                WRONGFUL GARNISHMENT

        53.     Plaintiffs incorporate Paragraphs 1 through 39.

        54.     Defendant continued to garnish Plaintiff’s wages for additional time even after it

 knew or should have known that it failed to comply with Florida’s garnishment statutes and did

 so with malice.

        55.     Defendant knowingly caused the Plaintiff to believe that her wages would be

 garnished for an extended period of time when it had no legal basis to do so.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of her and

 against Defendants for:

                a.     Actual and punitive damages;

                b.     Attorney’s fees, litigation expenses and costs of suit; and

                c.     Such other or further relief as the Court deems proper.




                                                 6
Case 0:20-cv-62223-RKA Document 1 Entered on FLSD Docket 11/02/2020 Page 7 of 7




                                           JURY DEMAND

        Plaintiffs demand trial by jury.

                                                 Debt Shield Law
                                                 3440 Hollywood Blvd., Suite 415
                                                 Hollywood, FL 33021
                                                 Tel: 305-776-1805
                                                 Fax: 305-503-9457
                                                 legal@debtshieldlawyer.com
                                                 joel@debtshieldlawyer.com

                                                   /s/ Joel D. Lucoff
                                                 Joel D. Lucoff
                                                 Fla. Bar No. 192163




                                             7
